                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 ERIC LATROY HARRIS,

                 Plaintiff,                                  CIVIL ACTION NO.: 4:18-cv-37

          v.

 MR. PANNIZO, MS. B. KIRKLAND, CPL.
 BAILEY, OFFICER BARBEE, OFFICER
 MORIN, CHATHAM COUNTY
 DETENTION CENTER,

                 Defendants.


                                            ORDER

         After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s January 9, 2019 Report and Recommendation, (doc. 14), to which Plaintiff filed

Objections, (doc. 15). For the reasons set forth below, the Court OVERRULES Plaintiff’s

Objections and ADOPTS the Report and Recommendation as the opinion of the Court.

Consequently, the Court DISMISSES WITHOUT PREJUDICE Plaintiff’s access-to-the-courts

claim.

         The Court recommended dismissal because Harris has shown no injury arising from his

alleged lack of meaningful access to legal research materials. Doc. 14 at 2-3. After all, his other

civil rights case was dismissed for failure to comply with a Court order. See CV417-154, doc. 41

(ordering Harris to amend his Complaint); docs. 43, 45 & 46 (dismissing when he did not). He

responds by saying that he “was of the understanding that he had to file the objection prior to filing

the claim statement,” thus proving “the injuries suffered by the plaintiff in his effort to access the

courts.” Doc. 15 at 1. It is not entirely clear what plaintiff seeks to argue here: his other case
was dismissed for failure to comply with a Court order, and he admits that he failed to comply

with the Court’s order. There is no causal connection between his ability to access the Chatham

County Detention Center (CCDC) law library at his leisure 1 and the dismissal of CV417-154. In

other words, there is no injury. His Complaint must be dismissed.

        SO ORDERED, this 1st day of March, 2019.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




1
   As the Court noted in its Report and Recommendation, Harris can access the law library tablet. He is
just limited in that access to half hour increments, per CCDC policy. Doc. 14 at 1-2; see also doc. 9.


                                                   2
